DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites a method “for producing a hydrocarbon resin” in the preamble of the claim, and the claim subsequently recites a step a) of “performing a primary thermal polymerization on a primary polymer of the hydrocarbon resin”.
The claimed step a) thus refers to a step involving a derivative (a “primary polymer”) of the intended product of the claimed method (the hydrocarbon resin). The claim thus does not set forth with reasonable clarity whether the claimed method is drawn to production of the hydrocarbon resin recited in the preamble, or else to the production of a derivative of the hydrocarbon resin recited in the preamble.
The claims and specification do not define the phrase “primary polymer” that is recited in step a) of claim 1, and to the examiner’s knowledge, this is not a term of art. One of ordinary skill in the art would not be reasonably apprised of the scope of the recited “primary polymer of the hydrocarbon resin” that is recited in step a) of claim 1.
Claim 1 further recites a second step b) including “polymerization on the primary polymer”. The “primary polymer” is previously recited in a step of “polymerization on a primary polymer” in the preceding step a) of the claim, and due to its modification in this step, the “primary polymer” would presumably cease to exist. The claim thus does not set forth with reasonable clarity the manner in which the primary polymer can be modified in step b) once it has already been consumed by the preceding step a).
Claims 2-11 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Two double patenting rejections are set forth below.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,961,337 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘337 claims a method of making a hydrocarbon resin (see the preamble of claim 1 of US ‘337) comprising a step of polymerization of hydrocarbon monomers in a CSTR and a step of polymerization of the product thereof in a PFR (see the first and second steps of claim 1 of US ‘337). US ‘337 does not claim or disclose any catalyst as part of the process, and thus the process is considered to be a thermal polymerization.
Claim 1 of US ‘337 thus reads on present claim 1 in an anticipatory manner. The further limitations of present claims 2-11 are adequately set forth in claims 2-11 of US ‘337.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/973,509. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘509 claims a method of making a hydrocarbon resin (see the preamble of claim 1 of US ‘509) comprising a step of thermal polymerization of hydrocarbon monomers in a CSTR (see step a of claim 1 of US ‘509) and a step of thermal polymerization of the product thereof in a PFR (see step b of claim 1 of US ‘509).
Claim 1 of US ‘509 thus reads on present claim 1 in an anticipatory manner. The further limitations of present claims 2-11 are adequately set forth in claims 2-11 of US ‘509.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by WO 2018110918 A1 (herein “Kang”). US Patent No. 10,961,337 B2 is referred to herein as an equivalent English publication of Kang.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claims 1, 6, and 9: Kang describes a method (see Example 1 at col. 8, ll. 50-67) of making a hydrocarbon resin (see the monomers at col. 8, l. 52) comprising a step of polymerization of hydrocarbon monomers in a CSTR (see col. 8, ll. 60-62) and a step of thermal polymerization of the product thereof in a PFR in series (see col. 8, ll. 62-64). Kang does not disclose any catalyst as part of the process, and thus the process is considered to be a thermal polymerization.
As to claims 2-3: The temperature of the first and second polymerization steps of Kang’s process are 260 °C and 270 °C, respectively.
As to claim 4: The reaction times of the first and second polymerizations steps of Kang’s process are 42 minutes and 63 minutes, respectively.
As to claim 5: The internal volumes of the first and second reactors of Kang’s process are 0.416 L and 0.590 L, respectively.
As to claim 7: The product of the cited process has a PDI of 1.88 (see Table 2).
As to claim 8: Kang further discloses a hydrogenation step (see Example 8).
As to claims 10-11: The product of the cited process has an Mn of 532, an Mw of 1,000, an Mz of 2,148, and a PDI of 1.88 (see Table 2).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764